Exhibit 10.2.6

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

SUPPLEMENTAL RETIREMENT INCOME PLAN

Effective as of January 1, 1987

As Amended and Restated as of January 1, 1999

As Amended and Restated Effective as of January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. DEFINITIONS

   2

1.01

   75 Points    2

1.02

   Accrued Basic Retirement Allowance    2

1.03

   Actuarial Equivalent    3

1.04

   Affiliated Company    3

1.05

   Annual Basic Straight Time Compensation    3

1.06

   Annual Compensation    3

1.07

   Annuity Payment Form    3

1.08

   Basic Salary Deferrals    4

1.09

   Beneficiary    4

1.10

   Benefit    4

1.11

   Benefit Commencement Date    4

1.12

   Board of Trustees    4

1.13

   Cash Balance Account    4

1.14

   Cash Balance Formula Participant    4

1.15

   Cash Balance Single Sum Payment    5

1.16

   Cash Out    5

1.17

   CEI Participant    5

1.18

   Change of Control    5

1.19

   Code    7

1.20

   Committee    7

1.21

   Company    7

1.22

   Company Non Account Plan    7

1.23

   Default Payment Form    8

1.24

   Deferred Income Plan    8

1.25

   Disability    8

1.26

   Domestic Partner    8

1.27

   Elected Payment Date    8

1.28

   Elected Payment Form    8

1.29

   Eligible Employee    8

1.30

   ERISA    8

1.31

   Excess Benefit Portion    9

1.32

   Executive Incentive Plan    9

1.33

   Incentive Award    9

1.34

   Joint and 50% Survivor Annuity    9

1.35

   Joint and 75% Survivor Annuity    9

1.36

   Joint and 100% Survivor Annuity    9

1.37

   Mandatory Deferral Portion    9

1.38

   Normal Payment Date    9

1.39

   Normal Retirement Date    9

1.40

   Participant    10

1.41

   Participating Company    10

1.42

   Pension Allowance    10

1.43

   Payment Form    10

1.44

   Plan    10

1.45

   Plan Administrator    10

1.46

   Plan Year    10

 

i



--------------------------------------------------------------------------------

1.47

   Retirement Plan    10

1.48

   Section 409A    10

1.49

   Select Management Portion    10

1.50

   Separation from Service    11

1.51

   Single Life Annuity    11

1.52

   Specified Employee    11

1.53

   Supplemental Salary Deferrals    11

1.54

   Surviving Spouse    11

1.55

   Traditional Formula Participant    11

1.56

   Transition Election    12

1.57

   Twelve Year Certain and Life Option    12

1.58

   2005 EIP    12

1.59

   Years of Accredited Service    12

Article II. PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS

   12

2.01

   Participation    12

2.02

   Amount of Benefits    13

2.03

   Vesting    16

2.04

   Payment of Benefits    16

2.05

   Death Prior to a Participant’s Payment Date    19

2.06

   Reemployment of Former Participant    21

2.07

   Additional Benefits    22

2.08

   Transfer to Affiliated Company    22

2.09

   Payment of De Minimis Amounts    22

2.10

   Six-Month Delay in Commencement of Benefits    23

Article III. GENERAL PROVISIONS

   24

3.01

   Funding    24

3.02

   Discontinuance and Amendment    25

3.03

   Termination of Plan    25

3.04

   Plan Not a Contract of Employment    26

3.05

   Facility of Payment    26

3.06

   Withholding Taxes    27

3.07

   Section 409A    27

3.08

   Nonalienation    27

3.09

   Assumption of Liabilities    28

3.10

   Claims and Review Procedure    28

3.11

   Construction    30

Article IV. PLAN ADMINISTRATION

   31

4.01

   Responsibility for Benefit Determination    31

4.02

   Duties of Plan Administrator    31

4.03

   Procedure for Payment of Benefits Under the Plan    32

4.04

   Additional Participating Companies    32

 

ii



--------------------------------------------------------------------------------

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

SUPPLEMENTAL RETIREMENT INCOME PLAN

PURPOSE

The Con Edison Supplemental Retirement Income Plan was established effective as
of January 1, 1987. Effective as of January 1, 1999, the Con Edison Supplemental
Retirement Income Plan was amended and restated in its entirety and renamed the
Consolidated Edison Company of New York, Inc. Supplemental Retirement Income
Plan (the “Plan”). Effective as of January 1, 2008, the Plan was amended and
restated to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). No portion of the benefits accrued under
this Plan prior to January 1, 2005 shall be “grandfathered” for purposes of
Section 409A of the Code.

The purpose of the Plan is to provide those employees participating in The
Consolidated Edison Retirement Plan or any successor plan thereto (the
“Retirement Plan”) benefits which would have been payable under the Retirement
Plan (i) but for the limitations imposed on qualified plans by Code Sections
401(a)(17) and 415 and (ii) if certain portions of Incentive Awards under the
Consolidated Edison Company of New York, Inc. Executive Incentive Plan and the
2005 Consolidated Edison Company of New York, Inc. Executive Incentive Plan (as
applicable) and Basic and Supplemental Salary Deferrals under the Consolidated
Edison Company of New York, Inc. Deferred Income Plan were included in
pensionable earnings under the Retirement Plan.

 

1



--------------------------------------------------------------------------------

The inclusion of portions of Incentive Awards in pensionable earnings shall be
effective as of January 1, 1997, and only with respect to Participants who
retire under the Retirement Plan on or after January 1, 1997.

All benefits payable under this Plan, which is intended to constitute both an
unfunded excess benefit plan under Section 3(36) of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and a
nonqualified, unfunded deferred compensation plan for a select group of
management or highly compensated employees under Title I of ERISA, shall be paid
out of the general assets of the Company. The Company may establish a trust in
order to aid it in providing benefits due under the Plan.

ARTICLE I.

DEFINITIONS

The following terms when capitalized herein shall have the meanings assigned
below.

1.01 75 Points shall mean, with respect to a Traditional Formula Participant,
when the sum of such Participant’s attained age, plus completed Years of
Accredited Service (each rounded to the nearest whole number) equals or exceeds
75 at any time.

1.02 Accrued Basic Retirement Allowance shall mean the Pension Allowance, as
determined in accordance with the Retirement Plan; provided, however, that the
Accrued Basic Retirement Allowance shall be determined as a single life annuity
payable on a Participant’s Normal Retirement Date, regardless of the form of
payment of his or her Pension Allowance under the Retirement Plan.

 

2



--------------------------------------------------------------------------------

1.03 Actuarial Equivalent shall, for purposes of determining a Benefit under the
Plan, be determined using the same actuarial assumptions, adjustments and
factors as would be applied under the Retirement Plan for the purpose of
determining the actuarial equivalent value of similar benefits under the
Retirement Plan as of the date of the Participant’s Separation from Service;
provided, however, that (i) the actuarial equivalent factors used to calculate
the Twelve-Year Certain and Life Option shall be the actuarial equivalent
factors for the Twelve-Year Certain and Life Option applicable to CEI
Participants and (ii) for purposes of Section 2.05(a), the actuarial equivalent
factors used to calculate death benefits shall be further subject to the
actuarial assumptions, adjustments and factors set forth in Annex A hereto.

1.04 Affiliated Company shall mean any company other than the Company which is a
member of a controlled group of corporations (as defined in Section 414(b) of
the Code) which also includes as a member the Company; any trade or business
under common control (as defined in Section 414(c) of the Code) with the
Company; any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Section 414(m) of the Code) which
includes the Company; and any other entity required to be aggregated with the
Company pursuant to regulations under Section 414(o) of the Code.

1.05 Annual Basic Straight Time Compensation shall have the meaning set forth in
the Retirement Plan.

1.06 Annual Compensation shall have the meaning set forth in the Retirement
Plan.

1.07 Annuity Payment Form shall have the meaning set forth in Section 2.04(e)
hereof.

 

3



--------------------------------------------------------------------------------

1.08 Basic Salary Deferrals shall mean “Basic Salary Deferrals”, as that term is
defined in the Deferred Income Plan.

1.09 Beneficiary shall mean the person designated by a Participant on a
beneficiary designation form provided by the Plan Administrator to receive
payments under this Plan in the event of the Participant’s death; provided,
however, if the Participant fails to make a valid election on such beneficiary
designation form, the person determined in accordance with the provisions of the
Retirement Plan to receive pension benefits under the Retirement Plan after a
Participant’s death, such determination to be made without regard to the
provisions of any qualified domestic relations order, as defined in
Section 414(p) of the Code, applicable to the Retirement Plan.

1.10 Benefit shall mean, subject to Section 2.03, the benefit payable to a
Participant or his Beneficiary under Article II of the Plan.

1.11 Benefit Commencement Date shall mean, unless the Plan expressly provides
otherwise, a Participant’s Elected Payment Date or Normal Payment Date, as
applicable. The Benefit Commencement Date under the Plan is determined without
regard to any delay in payment pursuant to Section 2.10.

1.12 Board of Trustees shall mean the Board of Trustees of Consolidated Edison
Company of New York, Inc. or any successor thereto.

1.13 Cash Balance Account shall have the meaning set forth in the Retirement
Plan.

1.14 Cash Balance Formula Participant shall mean a Participant who is subject to
the Cash Balance Formula under the Retirement Plan.

 

4



--------------------------------------------------------------------------------

1.15 Cash Balance Single Sum Payment shall have the meaning set forth in the
Retirement Plan.

1.16 Cash Out shall have the meaning set forth in the Retirement Plan.

1.17 CEI Participant shall have the meaning set forth in the Retirement Plan.

1.18 Change of Control shall mean the occurrence of any of the following events:

(a) any Person or Group acquires stock of the Company that, together with stock
held by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. However, if any Person
or Group is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same Person or Group is not considered to cause a Change of Control
of the Company. An increase in the percentage of stock owned by any Person or
Group as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this subsection. This subsection applies only when there is a transfer of stock
of the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction;

(b) any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
ownership of stock of the Company possessing 30% or more of the total voting
power of the stock of the Company;

 

5



--------------------------------------------------------------------------------

(c) a majority of members of the Board of Directors of CEI is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board of Directors of CEI prior to the date
of the appointment or election; or

(d) any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change of Control shall be
deemed to occur under this subsection (d) as a result of a transfer to:

 

  (i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

  (ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

 

  (iii) A Person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company; or

 

  (iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii) above.

 

6



--------------------------------------------------------------------------------

For these purposes, the term “Person” shall mean an individual, corporation,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof (but shall not include the Company, any underwriter temporarily holding
securities pursuant to an offering of such securities, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of voting stock of the
Company). The term “Group” shall have the meaning set forth in Rule 13d-5 of the
Securities Exchange Act of 1934, as amended. If any one Person, or Persons
acting as a Group, is considered to effectively control the Company as described
in subsections (b) or (c) above, the acquisition of additional control by the
same Person or Persons is not considered to cause a Change of Control.

1.19 Code shall mean the Internal Revenue Code of 1986, as amended from time to
time.

1.20 Committee shall mean the Management Development and Compensation Committee
of the Board of Trustees.

1.21 Company shall mean Consolidated Edison Company of New York, Inc. or any
successor thereto by merger, purchase or otherwise; provided, however, that for
purposes of Section 1.18, “Company” shall mean the highest level holding company
of Consolidated Edison Company of New York, Inc. (or any successor thereto which
continues this Plan) which has publicly traded common stock.

1.22 Company Non Account Plan means any arrangement sponsored by the Company or
an Affiliated Company, other than the Plan, that is a “non account balance
plan,” as such term is defined under Section 409A.

 

7



--------------------------------------------------------------------------------

1.23 Default Payment Form shall mean (i) with respect to a Traditional Formula
Participant who has attained 75 Points, the Joint and 50% Survivor Annuity or
the Single Life Annuity (as applicable), (ii) with respect to a Traditional
Formula Participant who has not attained 75 Points, the Cash-Out Option, and
(iii) with respect to a Cash Balance Formula Participant, the Cash Balance
Single Sum Payment.

1.24 Deferred Income Plan shall mean the Consolidated Edison Company of New
York, Inc. Deferred Income Plan, as amended from time to time.

1.25 Disability shall have the meaning as defined in the Retirement Plan.

1.26 Domestic Partner shall have the meaning set forth in the Retirement Plan.

1.27 Elected Payment Date shall mean the fifteenth day of the next month
following the payment date elected by a Participant pursuant to Section 2.04(a).

1.28 Elected Payment Form shall mean the Payment Form elected by a Participant
in accordance with Section 2.04(c).

1.29 Eligible Employee shall mean any (A) (i) officer or employee employed by
the Company or a Participating Company whose terms and conditions of employment
are not subject to a collective bargaining agreement and (ii) who is
participating in the Retirement Plan or (B) other officer or employee of the
Company or an Affiliated Company designated by the Chief Executive Officer of
the Company as eligible to participate in the Plan.

1.30 ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

8



--------------------------------------------------------------------------------

1.31 Excess Benefit Portion shall mean the portion of the Plan which is intended
to constitute an unfunded excess benefit plan under Section 3(36) of Title I of
ERISA which provides benefits not otherwise payable under the Retirement Plan
due to the limitations imposed by Section 415 of the Code.

1.32 Executive Incentive Plan shall mean the Consolidated Edison Company of New
York, Inc. Executive Incentive Plan, as amended from time to time.

1.33 Incentive Award shall mean the “Incentive Award”, as that term is defined
in the Executive Incentive Plan or the 2005 EIP, as applicable.

1.34 Joint and 50% Survivor Annuity shall have the meaning set forth in the
Retirement Plan.

1.35 Joint and 75% Survivor Annuity shall have the meaning set forth in the
Retirement Plan.

1.36 Joint and 100% Survivor Annuity shall have the meaning set forth in the
Retirement Plan.

1.37 Mandatory Deferral Portion shall mean the “Mandatory Deferral Portion”, as
that term is defined in the Executive Incentive Plan.

1.38 Normal Payment Date shall mean the fifteenth day of the next month
following the date of the later of (i) a Participant’s Separation from Service
or (ii) a Participant attaining age 55.

1.39 Normal Retirement Date shall have the meaning set forth in the Retirement
Plan.

 

9



--------------------------------------------------------------------------------

1.40 Participant shall mean an Eligible Employee who is participating in the
Plan pursuant to Section 2.01 hereof.

1.41 Participating Company shall mean an Affiliated Company that has adopted
this Plan in accordance with Section 4.04 hereof.

1.42 Pension Allowance shall have the meaning set forth in the Retirement Plan.

1.43 Payment Form means the Elected Payment Form or, if no such form is elected
by a Participant, the Default Payment Form.

1.44 Plan shall mean this Consolidated Edison Company of New York, Inc.
Supplemental Retirement Income Plan, as set forth herein or as amended from time
to time.

1.45 Plan Administrator shall mean the individual appointed by the Chief
Executive Officer of the Company to administer the Plan, as provided in Article
IV.

1.46 Plan Year shall mean the calendar year.

1.47 Retirement Plan shall mean The Consolidated Edison Retirement Plan as
amended from time to time.

1.48 Section 409A shall mean Section 409A of the Code and the rulings and
regulations promulgated thereunder.

1.49 Select Management Portion shall mean the portion of the Plan, other than
the Excess Benefit Portion, which is intended to constitute an unfunded deferred
compensation plan for a select group of management or highly compensated
employees under Title I of ERISA.

 

10



--------------------------------------------------------------------------------

1.50 Separation from Service shall mean a “separation from service” with the
Company and all Affiliated Companies, as determined under the default provisions
in Treasury Regulation Section 1.409A-1(h), provided that a Participant who is
absent from work due to Disability shall incur a Separation from Service at the
earlier of (i) the last day of the 29th month of absence from work, or (ii) the
date of his recovery from such Disability, but no Separation from Service shall
be deemed to have occurred if he returns to active employment upon such
recovery, within 29 months of the commencement of the period of his absence from
work.

1.51 Single Life Annuity shall mean a Participant’s Benefit payable as an
annuity in equal monthly installments over the life of the Participant,
commencing as of the Benefit Commencement Date and terminating in the month in
which the Participant dies, with no further payments thereafter.

1.52 Specified Employee shall mean an employee of the Company and its Affiliated
Companies as determined under the Company’s established methodology for
determining “specified employees” under Section 409A on the date on which a
Participant incurs a Separation from Service.

1.53 Supplemental Salary Deferrals shall mean “Supplemental Salary Deferrals”,
as that term is defined in the Deferred Income Plan.

1.54 Surviving Spouse shall have the meaning set forth in the Retirement Plan
applicable to CECONY participants.

1.55 Traditional Formula Participant shall mean a Participant who is subject to
the “Final Average Salary” or “Total Salary” formula under the Retirement Plan.

 

11



--------------------------------------------------------------------------------

1.56 Transition Election shall mean the elections made by a Participant prior to
January 1, 2009 in accordance with the provisions of Notices 2005-1, 2006-79 and
2007-86 promulgated by the U.S. Treasury Department and the Internal Revenue
Service and the Treasury Regulations under Section 409A.

1.57 Twelve Year Certain and Life Option shall have the meaning set forth in the
Retirement Plan applicable to CEI Participants.

1.58 2005 EIP shall mean the Consolidated Edison Company of New York, Inc. 2005
Executive Incentive Plan, as amended from time to time.

1.59 Years of Accredited Service shall have the meaning set forth in the
Retirement Plan.

ARTICLE II.

PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS

 

  2.01 Participation

(a) An Eligible Employee shall participate in the Excess Benefit Portion of the
Plan, provided such Eligible Employee’s pension benefit under the Retirement
Plan on the date of his or her Separation from Service exceeds the limitations
imposed by Code Section 415(b).

(b) An Eligible Employee shall participate in the Select Management Portion of
the Plan, provided (i) such Eligible Employee’s pension benefit under the
Retirement Plan on the date of his or her Separation from Service is limited by
reason of the Code Section 401(a)(17), (ii) such Eligible Employee is awarded an
Incentive Award under the Executive Incentive Plan or the 2005 EIP (as
applicable), (iii) such Eligible Employee has made a Basic Salary Deferral or

 

12



--------------------------------------------------------------------------------

a Supplemental Salary Deferral under the Deferred Income Plan, or (iv) such
Eligible Employee meets any other terms and conditions for participation
specified by the Chief Executive Officer of the Company.

(c) Participation in the Plan shall terminate upon the Participant’s death or,
subject to Section 2.08, upon a Separation from Service with the Company and
Affiliated Companies, unless a benefit is payable under the Plan with respect to
the Participant or the Participant’s Beneficiary under the provisions of this
Article II.

 

  2.02 Amount of Benefits

Subject to this Article II, and prior to adjustment in accordance with
Section 2.04, the amount of a Participant’s Benefit as of his Benefit
Commencement Date, shall, subject to Section 2.08, be a monthly payment for the
life of the Participant and shall equal the excess, if any, of (a) minus (b), as
calculated as of his Separation from Service and as determined below. In both
Sections 2.02(a) and (b), the Participant’s Benefit shall be determined prior to
any offsets under the Retirement Plan for duplicate plan coverage.

(a) The monthly Accrued Basic Retirement Allowance which would have been payable
under the Retirement Plan, in the form of an annuity for the life of the
Participant beginning on the Participant’s Benefit Commencement Date, and
determined:

 

  (i) without regard to the provisions of Code Section 415 relating to the
maximum limitation on benefits;

 

  (ii) without regard to the limitation on compensation set forth in Code
Section 401(a)(17); and

 

13



--------------------------------------------------------------------------------

  (iii) as if the definition of “compensation” (or term of similar import) used
for purposes of determining an Eligible Employee’s pension benefit under the
Retirement Plan included any Basic Salary Deferrals or Supplemental Salary
Deferrals under the Deferred Income Plan and any Incentive Award credited on the
Participant’s behalf under the Executive Incentive Plan or the 2005 EIP (as
applicable); provided, however, that:

(A) if any portion of the Mandatory Deferral Portion of any Incentive Award
credited on the Participant’s behalf under the Executive Incentive Plan or 2005
EIP has been forfeited pursuant to the provisions of the Executive Incentive
Plan or 2005 EIP (as applicable), such forfeited amount shall not be included;

(B) where Incentive Awards shall be included in determining average
compensation, the number of Incentive Awards recognized shall not exceed the
averaging period (expressed in whole years); and

(C) with respect to a Participant who is entitled to a deferred pension benefit
under the Retirement Plan due to termination of active employment because of
Disability, the Participant’s compensation for any period after such
termination, but prior to his Separation from Service, shall be determined as if
his or her Annual Basic Straight Time Compensation on the date of his or her
termination of active employment was his or her Annual Compensation for such
period; over

(b) the monthly Accrued Basic Retirement Allowance which would have been payable
beginning on the Participant’s Benefit Commencement Date in the form of an
annuity for the life of the Participant under the Retirement Plan, without
regard to any accruals under the Retirement Plan because of a Disability if such
accruals relate to any period after which a Participant incurs a Separation from
Service.

 

14



--------------------------------------------------------------------------------

The determination under Sections 2.02(a) and (b) shall be made as of the
Participant’s Benefit Commencement Date, with any adjustment for commencement
before or after the Participant’s Normal Retirement Date made using the
applicable actuarial adjustment factors under the Retirement Plan.

(c) If, after a Participant’s Benefit Commencement Date, amendments to the Code
or ERISA permit the Retirement Plan to provide for payment of the Participant’s
pension benefit in an amount greater than that permissible on his Benefit
Commencement Date, the Participant’s monthly Benefit, if any, under this Plan
shall be reduced by the portion of the Participant’s monthly pension benefit
thereafter paid from the Retirement Plan in a manner consistent with
Section 409A.

(d) All Benefits under this Plan that are payable to a Traditional Formula
Participant or to the Surviving Spouse of a Traditional Formula Participant in
an Annuity Payment Form for the month of April in a calendar year, or that would
have been payable but for the delay in payment pursuant to Section 2.10, and
with respect to which the Benefit Commencement Date was prior to December 31 of
the prior calendar year, shall be eligible for a cost-of-living adjustment as
follows, in a manner consistent with Section 409A. In the case of a Benefit
payable to a Surviving Spouse of a Traditional Formula Participant in an Annuity
Payment Form, the Surviving Spouse Benefit shall be deemed to have commenced
payment on the earlier of the (i) date that the Surviving Spouse’s Benefit
commenced to be paid or (ii) Participant’s Benefit Commencement Date. Such
adjustment shall be payable for the month of April in such calendar year and for
each month thereafter, until further changed or terminated in accordance with
provisions of this Plan. Each annual adjustment shall equal 75% of the
percentage increase, rounded to the nearest 1/10 of one percent (0.001), in the
Consumer Price Index, All Urban

 

15



--------------------------------------------------------------------------------

Consumers – US City Average (“CPI-U”), as published by the United States
Department of Labor for the preceding December over such Index for the
next-preceding December and shall be applied to the amount that otherwise would
have been payable to the Participant or Surviving Spouse, as applicable, for
April of the calendar year in which the adjustment is made; provided, however,
that such adjustment shall not exceed 3% or be less than 0% of the eligible
monthly Benefit. If at any time such Index is revised or discontinued, the Plan
Administrator may, in its discretion, substitute such other index, device, or
other form of measurement as it determines to be appropriate.

 

  2.03 Vesting

Subject to the reduction in a Participant’s Benefit payable under this Plan (due
to the forfeiture of any portion of the Mandatory Deferral Portion of any
Incentive Award credited on the Participant’s behalf under the Executive
Incentive Plan or 2005 EIP, as set forth in Section 2.02(a)(iii)(A)), a
Participant shall be vested in, and have a nonforfeitable right to, his or her
Benefit to the same extent as the Participant is vested in his or her “Accrued
Pension” under the Retirement Plan (as such term is defined in the Retirement
Plan).

 

  2.04 Payment of Benefits

(a) Election Timing; Participants Who Accrue a Benefit Prior to January 1, 2009.
Subject to Section 2.04(b), an Eligible Employee who first becomes a Participant
prior to January 1, 2009, and an employee who is hired prior to December 15,
2008 who is deemed to be an Eligible Employee under this Plan (the “2008 New
Executives”), shall make, no later than December 31, 2008, a Transition Election
to elect the date that payment of his or her Benefit shall be made or shall
commence (the “Elected Payment Date”); provided, however, that an election made
in 2008 shall apply solely to the amount that would not otherwise be payable to
a Participant in 2008 and shall not cause any amounts to be paid to him or her
in 2008 that would not otherwise be payable in 2008.

 

16



--------------------------------------------------------------------------------

(b) Payment Date for Participants Who Accrue a Benefit Prior to January 1, 2009.
An Eligible Employee who first becomes a Participant and accrues a Benefit under
the Plan prior to January 1, 2009 shall receive or commence receiving payment of
his or her Benefit on the Participant’s applicable Normal Payment Date, unless
the Participant specifies an Elected Payment Date in accordance with
Section 2.04(a).

(c) Payment Forms for Participants Who Accrue a Benefit Prior to January 1,
2009. An Eligible Employee who first becomes a Participant and accrues a Benefit
under this Plan prior to January 1, 2009, and makes a Transition Election in
accordance with Section 2.04(a), may elect an Elected Payment Form as follows:

 

  (i) With respect to a Traditional Formula Participant who has not attained 75
Points, such Participant shall only be permitted to elect (A) a Cash Out, or
(B) a Joint and 50% Survivor Annuity or a Single Life Annuity (as applicable);
provided, however, that upon the date that a Traditional Formula Participant
attains 75 Points, he or she shall no longer be entitled to receive a Cash Out
and instead shall be entitled to receive the Default Payment Form (as
applicable).

 

  (ii) With respect to a Traditional Formula Participant who has attained 75
Points, such Participant shall only be entitled to receive his or her Benefit in
a Joint and 50% Survivor Annuity or a Single Life Annuity (as applicable).

 

17



--------------------------------------------------------------------------------

  (iii) With respect to a Cash Balance Formula Participant, such Participant
shall only be permitted to elect (A) a Cash Balance Single Sum Payment, or (B) a
Joint and 50% Survivor Annuity or a Single Life Annuity (as applicable);

provided, that, in each case, such Participant may modify his or her Elected
Payment Form in accordance with Section 2.04(e).

The Elected Payment Form may be different than the form of payment elected by
the Participant under the Retirement Plan. If a Participant does not specify an
Elected Payment Form, such Participant’s Benefit shall be paid in the Default
Payment Form. A Participant may only elect one payment form for his or her
Benefit.

(d) Payment Date and Payment Form for Participants Who First Accrue a Benefit on
or after January 1, 2009. A Participant who first accrues a Benefit under the
Plan on or after January 1, 2009 (other than a 2008 New Executive), shall
receive his or her Benefit on the Normal Payment Date and in the Default Payment
Form; provided, however, that such Participant may be permitted to modify his or
her Payment Form in accordance with Section 2.04(e). Such Participant shall not
be permitted to elect an Elected Payment Date or an Elected Payment Form.

(e) Modifying a Payment Form. A Participant who elects or is entitled to receive
his or her Benefit in a Single Life Annuity, Twelve-Year Certain and Life Option
or a 50, 75 or 100% Joint and Survivor Annuity (an “Annuity Payment Form”) may,
during the 30-day period prior to his or her Separation from Service, elect to
have his or her Benefit paid in another Annuity Payment Form that is the
Actuarial Equivalent of the original Payment Form applicable to the Participant.
Notwithstanding the foregoing, a

 

18



--------------------------------------------------------------------------------

Participant who has made an election pursuant to Section 2.04(c)(iii) to have
his or her Benefit paid in the form of a Cash Balance Single Sum Payment, or is
subject to a Default Payment Form in either a Cash Balance Single Sum Payment or
a Cash Out, shall not be permitted to change his or her Payment Form.

 

  2.05 Death Prior to a Participant’s Payment Date

(a) If a Traditional Formula Participant who is entitled to a vested pension
benefit under the Retirement Plan dies (i) while he or she is actively employed
by the Company and has a Surviving Spouse or Domestic Partner on the date of his
or her death or (ii) after incurring a Separation from Service with entitlement
to a Benefit under the Plan, but prior to the Participant’s Benefit Commencement
Date, such Participant’s Surviving Spouse, Domestic Partner or Beneficiary (as
applicable) shall be entitled to receive the following Benefit:

(A) If on the date of a Traditional Formula Participant’s death he or she has
attained 75 Points and (x) is actively employed by the Company and (y) has a
Surviving Spouse or Domestic Partner on the date of his or her death, his or her
Surviving Spouse or Domestic Partner shall be entitled to receive a Single Life
Annuity commencing on the fifteenth day of the month following the month of the
Participant’s death. The amount of the Single Life Annuity payable hereunder
shall be the Actuarial Equivalent of 50% of the Benefit that the Participant
would have received under this Plan at his or her Benefit Commencement Date, if
he or she had incurred a Separation from Service on the date of his or her death
and survived until such Benefit Commencement Date.

 

19



--------------------------------------------------------------------------------

(B) If on the date of a Traditional Formula Participant’s death he or she has
not attained 75 Points and (x) is actively employed by the Company and (y) has a
Surviving Spouse or Domestic Partner on the date of his or her death, his or her
Surviving Spouse or Domestic Partner shall be entitled to receive a lump sum
payment within 60 days following the Participant’s date of death. The amount of
the lump sum payment to such Surviving Spouse or Domestic Partner shall be the
Actuarial Equivalent of 50% of the Cash Out that the Participant would have
received under this Plan at his or her Benefit Commencement Date, if he or she
had incurred a Separation from Service on the date of his or her death and
survived until such Benefit Commencement Date.

(C) Notwithstanding anything in clauses (A) or (B) to the contrary, if a
Traditional Formula Participant’s death occurs (x) within 30 days of electing
the date of his or her termination of employment with the Company (pursuant to
such procedures established by the Plan Administrator from time to time); or
(y) after incurring a Separation from Service with entitlement to a Benefit
under the Plan, but prior to the Participant’s Benefit Commencement Date, such
Participant’s Surviving Spouse, Domestic Partner or Beneficiary (as applicable)
shall be entitled to receive a benefit equal to the Actuarial Equivalent of the
survivor benefit payable pursuant to such Participant’s Payment Form, determined
as if the Participant had incurred a Separation from Service on the date of his
or her death and survived until his or her Benefit Commencement Date; provided,
however, that in the case of a Traditional Formula Participant who has not
attained 75 Points and has elected a Cash Out, his or her Beneficiary shall be
entitled to

 

20



--------------------------------------------------------------------------------

receive a lump sum payment within 60 days following the Participant’s date of
death in an amount equal to the Actuarial Equivalent of 50% of the Cash Out that
such Participant would have received under this Plan at his or her Benefit
Commencement Date, if he or she had incurred a Separation from Service on the
date of his or her death and survived until such Benefit Commencement Date.

(b) If a Cash Balance Formula Participant entitled to a vested pension benefit
under the Retirement Plan dies at any time prior to such Participant’s Elected
Payment Date or Normal Payment Date (as applicable), the Participant’s
Beneficiary shall be entitled to receive a lump sum payment equal to his or her
Cash Balance Account under this Plan on the date of his or her death within 60
days following the date of death.

 

  2.06 Reemployment of Former Participant

Notwithstanding the provisions of Section 2.04, if a Participant who incurred a
Separation from Service is reemployed by the Company or an Affiliated Company or
otherwise becomes a Participant, any payment of the Benefit shall cease. Such
Participant shall not be entitled to make an election under Sections 2.04(a) or
2.04(b). Upon the Participant’s subsequent Separation from Service (for any
reason), the Participant’s Benefit shall be recomputed and any Benefit then
payable hereunder shall be reduced, but not below zero, by a benefit of
Actuarial Equivalent value (as determined in compliance with Section 409A) to
any Benefit previously paid under the Plan and any Benefit hereunder (including
any additional Benefit accrued under the Plan by such Participant) shall be paid
on the Normal Payment Date and in the Default Payment Form. In the event such
Participant did not incur a Separation from Service, any additional Benefit
accrued by the Participant shall be distributed on the Payment Date and in the
Payment Form applicable to the Benefit previously accrued by the Participant.

 

21



--------------------------------------------------------------------------------

  2.07 Additional Benefits

The Chief Executive Officer of the Company may authorize such other benefits for
any Eligible Employee, or class of Eligible Employees, as he or she deems
advisable, including, but not limited to, accelerated vesting, increasing age
for retirement purposes, and crediting additional service to the extent such
action does not violate the requirements of Section 409A; provided, however,
that no such additional benefits shall result in a change to an Eligible
Employee’s Payment Form or Payment Date.

 

  2.08 Transfer to Affiliated Company

If a Participant’s employment with the Company is transferred to an Affiliated
Company that is a Participating Company, he or she shall continue to accrue
additional Benefits in accordance with the terms of this Plan in effect on the
date of such transfer. If a Participant’s employment with the Company is
transferred to an Affiliated Company that has not adopted this Plan and, as a
result of such transfer, such Participant is no longer an Eligible Employee, he
or she shall no longer accrue any additional Benefits under this Plan effective
as of the date of such transfer.

 

  2.09 Payment of De Minimis Amounts

Notwithstanding a Participant’s Payment Form, the Company shall make a lump sum
distribution to the Participant of any de minimis Benefit amounts as follows:

 

  (i)

If a Traditional Formula Participant has not attained 75 Points on the date of
his or her Separation from Service and has a Benefit under the Plan with an
Actuarial Equivalent value which, when aggregated with the accrued benefit
subject to Section 409A under each other Company Non Account Plan in which the
Participant participates does not exceed the dollar limit set forth in
Section 402(g) of the Code on the date of such

 

22



--------------------------------------------------------------------------------

 

Separation from Service, the Company shall pay such Benefit to the Participant
in a lump sum payment on the last business day of the calendar month following
the calendar month in which the Separation from Service occurs; or

 

  (ii) If a Cash Balance Formula Participant incurs a Separation from Service
and has a Benefit under the Plan with an Actuarial Equivalent value which, when
aggregated with the accrued benefit subject to Section 409A under each other
Company Non Account Plan in which the Participant participates, does not exceed
the dollar limit set forth in Section 402(g) of the Code on the date of such
Separation from Service, the Company shall pay such Benefit to the Participant
in a lump sum payment on the last business day of the calendar month following
the calendar month in which the Separation from Service occurs.

 

  2.10 Six-Month Delay in Commencement of Benefits

Notwithstanding Sections 2.04 and 2.09, if at the time of a Participant’s
Separation from Service, such Participant is a Specified Employee, any payment
hereunder during the period beginning on the date of the Participant’s
Separation from Service and ending on the six-month anniversary of such date
(the “Delayed Payment Amount”) shall be delayed and not paid to the Participant
until the fifteenth day of the next month following such six-month anniversary
date, at which time such delayed amounts shall be paid to the Participant in a
lump sum. If a Participant dies on or after the date of the Participant’s
Separation from Service and prior to payment of the Delayed Payment Amount, any
amount delayed pursuant to this Section 2.10 shall be paid to the Participant’s
joint annuitant (if the Payment Form elected by the Participant is a joint
annuity) or, if there is no joint annuitant, the Participant’s Beneficiary, as
applicable, within 60 days following the date of such Participant’s death.

 

23



--------------------------------------------------------------------------------

ARTICLE III.

GENERAL PROVISIONS

 

  3.01 Funding

(a) All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Company. Such amounts, as well as any administrative
costs relating to the Plan, shall be paid out of the general assets of the
Company to the extent not paid from the assets of any trust established pursuant
to paragraph (b) below.

(b) The Company may establish a grantor trust for the benefit of Participants in
the Plan. Notwithstanding the foregoing sentence, the Company shall, if not
already existing upon a Change of Control, within 30 days subsequent to the
Change of Control establish a grantor trust for the benefit of the Participants
and fund such trust at a level at least equal to the value of the liabilities of
the Plan as of the day before the Change of Control occurred. The assets placed
in the trust shall be held separate and apart from other Company funds and shall
be used for the purposes set forth in the Plan and the applicable trust
agreement, subject to the following conditions:

 

  (i) the creation of the trust shall not cause the Plan to be other than
“unfunded” for purposes of Title I of ERISA;

 

  (ii) the Company shall be treated as “grantor” of the trust for purposes of
Section 677 of the Code;

 

  (iii) the agreement of the trust shall provide that its assets may be used
upon the insolvency or bankruptcy of the Company to satisfy claims of the
Company’s general creditors and that the rights of such general creditors are
enforceable by them under federal and state law; and

 

24



--------------------------------------------------------------------------------

  (iv) the establishment, operation and funding of the trust shall comply with
applicable law, including, without limitation, Section 409A.

 

  3.02 Discontinuance and Amendment

The Company reserves the right, by action of the Board of Trustees, to
discontinue benefit accruals under the Plan at any time; and further reserves
the right, by action of the Board of Trustees or the Plan Administrator, to
modify or amend the Plan, in whole or in part, at any time. However, except to
the extent permitted under Section 3.07 hereof, no modification, amendment, or
discontinuance shall adversely affect the right of any Participant to receive
the benefits credited on his behalf under the Plan as of the date of such
modification, amendment or discontinuance, and no modification or amendment by
action of the Plan Administrator shall have a material effect on the benefits
payable under the Plan. Notwithstanding the foregoing, following any amendment
and except as provided in Article II with respect to lump sum payments
hereunder, Benefits under this Plan may be adjusted as required to take into
account the amount of pension benefits payable under the Retirement Plan after
the application of the limitations referred to in Section 2.02 hereof.

 

  3.03 Termination of Plan

The Company reserves the right, by action of the Board of Trustees, to terminate
the Plan at any time; provided, however, that no termination shall be effective
retroactively. As of the effective date of termination of the Plan:

(a) The benefits of any Participant, Surviving Spouse, Domestic Partner or
Beneficiary whose benefit payments have commenced shall continue to be paid, but
only to the extent such benefits are not otherwise payable under the Retirement
Plan because of the limitations referred to in Section 2.02(a)(i) or (ii); and

 

25



--------------------------------------------------------------------------------

(b) no further benefits shall accrue on behalf of any Participant whose benefits
have not commenced, and such Participant and the Participant’s Surviving Spouse,
Domestic Partner or Beneficiary shall retain the right to benefits hereunder,
provided that on or after the effective date of termination the Participant is
vested under the Retirement Plan. All other provisions of this Plan shall remain
in effect.

 

  3.04 Plan Not a Contract of Employment

This Plan is not a contract of employment, and the terms of employment of any
Participant shall not be affected in any way by this Plan or related
instruments, except as specifically provided therein. The establishment of this
Plan shall not be construed as conferring any legal rights upon any person for a
continuation of employment, nor shall it interfere with the rights of the
Company to discharge any person and to treat such person without regard to the
effect which such treatment might have upon such person under this Plan. Each
Participant and all persons who may have or claim any right by reason of the
Participant’s participation in this Plan shall be bound by the terms of this
Plan and all agreements entered into pursuant thereto.

 

  3.05 Facility of Payment

In the event that the Plan Administrator shall find that a Participant is unable
to care for such Participant’s affairs because of illness or accident or because
he or she is a minor or has died, the Plan Administrator may, unless a claim
shall have been made therefor by a duly appointed legal representative, direct
that any benefit payment due the Participant, to the extent not payable from a
grantor trust, be paid on the Participant’s behalf to the Participant’s spouse,
a child, a parent or other blood relative, or to a person with whom the
Participant resides or a legal guardian, and any such payment so made shall be a
complete discharge of the liabilities of the Company and the Plan therefor.

 

26



--------------------------------------------------------------------------------

  3.06 Withholding Taxes

The Company and any Participating Company shall have the right to deduct from
each payment to be made under the Plan any required withholding taxes.

 

  3.07 Section 409A

This Plan is intended to satisfy the applicable requirements of Section 409A and
shall be operated and interpreted consistent with such intent. If the Plan
Administrator determines, in good faith, that any provision of this Plan does
not satisfy such requirements or could otherwise cause any person to recognize
additional taxes, penalties or interest under Section 409A, the Plan
Administrator shall modify, to the maximum extent practicable, the original
intent of the applicable provision without violation of the requirements of
Section 409A (“Section 409A Compliance”), and, notwithstanding any provision
herein to the contrary, the Plan Administrator shall have broad authority to
amend or to modify the Plan, without advance notice to or consent by any person,
to the extent necessary or desirable to ensure Section 409A Compliance. In no
event shall the Company have any liability or obligation with respect to any
taxes, penalties or interest for which a Participant may become liable as a
result of the application of Section 409A. Any determinations by the Plan
Administrator shall be final and binding on all parties.

 

  3.08 Nonalienation

Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such benefits.

 

27



--------------------------------------------------------------------------------

  3.09 Assumption of Liabilities

Notwithstanding any Plan provision to the contrary, at the sole discretion and
direction of the Board of Trustees, the Plan may assume liabilities with respect
to benefits accrued by a Participant under a plan maintained by such
Participant’s former employer, and upon such assumption such liabilities shall
become the obligation of the Company.

 

  3.10 Claims and Review Procedure

(a) Applications for benefits and inquiries concerning the Plan (or concerning
present or future rights to benefits under the Plan) must be submitted in
writing to the Plan Administrator. An application for benefits must be submitted
and signed by the Participant or, in the case of a benefit payable after his or
her death, by his or her Beneficiary, or a duly authorized legal representative.

(b) In the event that an application for benefits is denied in whole or in part,
the Plan Administrator shall notify the applicant in writing of the denial and
of the right to review the denial. The written notice will set forth, in a
manner calculated to be understood by the applicant, specific reasons for the
denial, specific references to the provisions of the Plan on which the denial is
based, a description of any information or material necessary for the applicant
to perfect the application, an explanation of why the material is necessary, and
an explanation of the review procedure under the Plan. The written notice from
the Plan Administrator shall be given to the applicant within a reasonable
period of time, not more than 90 days, after the Plan Administrator received the
initial application, unless special circumstances require further time for
processing and the applicant is advised of the need and reason for the extension
within the first 90-day period. The applicant will also be informed of the date
by which the Plan Administrator expects to render the decision. In no event
shall the initial decision be given more

 

28



--------------------------------------------------------------------------------

than 180 days after the Plan Administrator received the application. The Plan
Administrator has the authority to act with respect to any appeal from a denial
of benefits or a determination of benefit rights.

(c) An applicant whose application for benefits was denied in whole or part, or
the applicant’s duly authorized representative, may appeal the denial by
submitting to the Plan Administrator a request for a review of the application
within 60 days after receiving written notice of the denial from the Plan
Administrator. The Plan Administrator shall give the applicant or his or her
representative an opportunity to review pertinent materials, other than legally
privileged documents, in preparing the request for a review. The request for a
review must be in writing and addressed to the Plan Administrator. The request
for a review shall set forth all of the grounds on which it is based, all facts
in support of the request and any other matters that the applicant deems
pertinent. The Plan Administrator may require the applicant to submit such
additional facts, documents or other materials as it may deem necessary or
appropriate in making its review.

(d) The Plan Administrator shall act on each request for a review within 60 days
after receipt, unless special circumstances require further time for processing
by the Plan Administrator and the applicant is advised of the need and reason
for the extension. In no event will the decision on review be rendered more than
120 days after the Plan Administrator received the request for a review. The
Plan Administrator shall give prompt written notice of its decision to the
applicant. In the event that the Plan Administrator confirms the denial of the
application for benefits in whole or in part, the notice will set forth, in a
manner calculated to be understood by the applicant, the specific reasons for
the decision and specific references to the provisions of the Plan on which the
decision is based.

 

29



--------------------------------------------------------------------------------

(e) The Plan Administrator has discretionary authority to administer the plan,
including interpreting the terms, determining eligibility for, entitlement to
and amount of benefits under the Plan, determining any facts and resolving any
questions relevant to administration of the Plan and remedying and correcting
any ambiguities, inconsistencies or omissions in the Plan. Any action taken by
the Plan Administrator pursuant to such discretionary authority shall be
conclusive and binding on all Participants, Beneficiaries and others. The Plan
Administrator shall adopt such rules, procedures and interpretations of the Plan
as deemed necessary or appropriate in carrying out the Plan Administrator
responsibilities under this Section.

(f) No legal action for benefits under the Plan may be brought unless and until
the claimant has submitted a written application for benefits in accordance with
paragraph (a); has been notified by the Plan Administrator that the application
is denied has filed a written request for a review of the application in
accordance with paragraph (c); and has been notified in writing that the Plan
Administrator has affirmed the denial of the application; provided, however,
that legal action may be brought after the Plan Administrator has failed to take
any action on the claim within the time prescribed by paragraphs (b) and
(d) above.

 

  3.11 Construction

(a) The Plan is intended to constitute both an excess benefit arrangement and an
unfunded deferred compensation arrangement maintained for a select group of
management or highly-compensated employees within the meaning of Sections
201(2), 301(a)(3), and 401(a)(1) of ERISA, and all rights under this Plan shall
be governed by ERISA. Subject to the preceding sentence, the Plan shall be
construed, regulated and administered under the laws of the State of New York,
to the extent such laws are not superseded by applicable federal law.

 

30



--------------------------------------------------------------------------------

(b) The illegality of any particular provision of this document shall not affect
the other provisions and the document shall be construed in all respects as if
such invalid provision were omitted.

(c) The headings and subheadings in the Plan have been inserted for convenience
of reference only, and are to be ignored in any construction of the provisions
thereof.

ARTICLE IV.

PLAN ADMINISTRATION

 

  4.01 Responsibility for Benefit Determination

The Benefit of a Participant, Surviving Spouse, Domestic Partner or Beneficiary
under this Plan shall be determined either by the Plan Administrator, as
provided in Section 4.02 below.

 

  4.02 Duties of Plan Administrator

The Plan Administrator shall calculate, in accordance with Article II, the
Benefit of each Participant, Surviving Spouse, Domestic Partner or Beneficiary
under the Plan. To the extent a Participant’s Surviving Spouse, Domestic Partner
or Beneficiary’s Benefit is payable from the Plan, the Plan Administrator shall
have full discretionary authority to make factual and legal determinations,
resolve any question which shall arise under the Plan as to any person’s
eligibility for benefits, the calculation of benefits, the form, commencement
date, frequency, duration of payment, or the identity of the Beneficiary. Such
question shall be resolved by the Plan Administrator under rules uniformly
applicable to all person(s) or employee(s) similarly situated.

 

31



--------------------------------------------------------------------------------

  4.03 Procedure for Payment of Benefits Under the Plan

With respect to any Benefit to which a Participant, Surviving Spouse, Domestic
Partner or Beneficiary is entitled under this Plan, the Plan Administrator
(a) shall direct the commencement of payments of Benefits hereunder in
accordance with the applicable procedures established by the Company and/or the
Plan Administrator regarding the disbursement of amounts from the general funds
of the Company and (b) shall arrange, in conjunction with any other applicable
excess benefit plan, for the payment of Benefits under this Plan and/or any
other applicable excess benefit plan.

 

  4.04 Additional Participating Companies

With the consent of the Plan Administrator, an Affiliated Company may adopt the
Plan. Upon the effective time of the adoption of the Plan, the Affiliated
Company shall be a Participating Company and shall be subject to the terms and
conditions of the Plans. A Participating Company may terminate participation in
the Plan with the consent of the Plan Administrator for some or all of its
employees. .

 

32



--------------------------------------------------------------------------------

Annex A

Actuarial Equivalent Factors for Death Benefits

 

Age

   Factor

40

   0.288674

41

   0.312297

42

   0.338002

43

   0.365993

44

   0.396502

45

   0.429784

46

   0.466125

47

   0.505847

48

   0.549309

49

   0.596918

50

   0.649128

51

   0.706457

52

   0.769492

53

   0.838901

54

   0.915445

55

   1.000000

Note:

Interpolate between whole ages.

Based on 1983 Group Annuity Mortality Table (50% male/50% female blend)

and an interest rate of 7.50%.

 

A-1